Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00049-CR

                                   Anthony SHIELDS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 2, Bexar County, Texas
                                 Trial Court No. 980448
                          Honorable Jason Wolff, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s opinion of this date, appointed counsel’s motion to
withdraw is GRANTED and the trial court’s judgment is AFFIRMED.

      SIGNED October 2, 2013.


                                             _____________________________
                                             Marialyn Barnard, Justice